USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1385                       SAMSON OMOSEFUNMI,,                      Plaintiff, Appellant,                                v.                SERVICE PROCESSING CENTER, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. William G. Young, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Samson Omosefunmi on brief pro se.     Donald K. Stern, United States Attorney, and Rayford A.Farquhar, Assistant U.S. Attorney, on brief for appellees.September 10, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    record, we find no merit in appellant's contentions.  Dismissal    of appellant's complaint was sufficiently justified by the    reasons described in the government's motion to dismiss, which    reasons included defendants' immunity from suit and appellant's    failure to state a claim upon which relief could be granted.     The district court was not required to grant appellant's    application for default in these circumstances, and we find    appellant's allegations of judicial bias to be frivolous.              Affirmed.  See 1st Cir. Loc. R. 27.1.                                                                                              -2-